Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.52 Page 1 of 49


                              EXHIBIT 1
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.53 Page 2 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.54 Page 3 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.55 Page 4 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.56 Page 5 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.57 Page 6 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.58 Page 7 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.59 Page 8 of 49


    William R. McCollum, Jr.
    Ralph E. Rodgers
    Page 7
    March 23, 2010



    CONTRACT REVIEW

    The OIG conducted a review of the TVA contract with HI for the purchase of dry cask
    storage systems for spent nuclear fuel at SQN and BFN. The purpose of the review
    was to assess the reasonableness of the prices TVA paid HI for certain high-dollar
    equipment items at BFN in comparison with the prices paid for the equipment at SQN.
    Specifically, the OIG reviewed the prices TVA paid HI for the four largest dollar-value
    cask system components: the MPC (multipurpose canister for spent fuel), HI-STORM
    100 (long-term storage overpack for the MPC), HI-TRAC 125D (in-plant transfer
    overpack for the MPC), and the vertical crawler. TVA had paid $7,198,763 for the
    equipment at SQN, versus $9,186,120 at BFN, a difference of $1,987,357.

    Information obtained in the review (Attachment 8) found HI may have made false
    statements regarding the equipment prices proposed to TVA, and it appeared TVA
    relied on that information to approve prices quoted for the BFN equipment.
    Additionally, the review found that HI had overbilled TVA at least $276,000 for the BFN
    vertical crawler because it did not comply with the contract's cost-plus pricing provision.
    The price HI quoted for the BFN crawler misrepresented its compliance with the
    contract.

    It appeared TVA relied on the information provided by HI to justify paying the higher
    BFN prices rather than attempting to negotiate lower pricing for BFN. Although it is
    unknown if TVA could have successfully negotiated lower prices for BFN, key
    economic indicators and reduction in material prices between the time period when HI
    proposed the SQN and BFN prices indicate TVA had an opportunity to negotiate better
    prices. For example, the price of steel had fallen about seven percent during the
    period between the SQN proposal and the BFN proposal.

    In summary, the OIG review found evidence that the higher prices TVA agreed to pay
    for the BFN MPC, the HI-STORM 100 and the HI-TRAC 125D were unreasonable. It
    appears HI may have misled TVA regarding its pricing and TVA did not attempt to
    negotiate better prices at BFN.

    RECOMMENDATIONS

    We recommend TVA place HI on the Supply Chain Clearance List based on the
    actions of (b) (7)(C)                 . In addition, if you decide to take other
    documented action on the basis of this report, we would appreciate your sending a
    copy of the relevant information to this office for our file.

    We would appreciate being informed within 15 days of your determination of what
    action is appropriate on the basis of our report. Our investigative files will be made
    available for review upon request.




                                TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.60 Page 9 of 49


    William R. McCollum, Jr.
    Ralph E. Rodgers
    Page 8
    March 23, 2010



    This report has been designated “TVA Restricted” in accordance with TVA Business
    Practice 29, Information Security. Accordingly, it should not be disclosed further
    without the prior approval of the Inspector General or his designee. In addition, no
    redacted version of this report should be distributed without notification to the Inspector
    General of the redactions that have been made.

    Our investigation of this matter is closed.




    John E. Brennan
    Assistant Inspector General
      (Investigations)
    ET 4C-K

    (b) (6)
    cc: Terrell M. Burkhart, WT 3A-K
        Maureen H. Dunn, WT 6A-K
        Peyton T. Hairston, Jr., WT 7B-K
        Tom D. Kilgore, WT 7B-K
        Kenneth E. Tilley, WT 3A-K
        OIG File No. 12E-102




                                TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.61 Page 10 of 49



                                                        Attachment 1
                                                        Page 1 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.62 Page 11 of 49



                                                        Attachment 1
                                                        Page 2 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.63 Page 12 of 49



                                                        Attachment 1
                                                        Page 3 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.64 Page 13 of 49



                                                        Attachment 1
                                                        Page 4 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.65 Page 14 of 49



                                                        Attachment 1
                                                        Page 5 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.66 Page 15 of 49



                                                        Atachment 1
                                                        Page 6 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.67 Page 16 of 49



                                                        Attachment 1
                                                        Page 7 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.68 Page 17 of 49



                                                        Attachment 1
                                                        Page 8 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.69 Page 18 of 49



                                                        Attachment 1
                                                        Page 9 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.70 Page 19 of 49



                                                        Attachment 1
                                                        Page 10 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.71 Page 20 of 49



                                                        Attachment 1
                                                        Page 11 of 11




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.72 Page 21 of 49




                                                        Attachment 2
                                                        Page 1 of 2




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.73 Page 22 of 49



                                                        Attachment 2
                                                        Page 2 of 2




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.74 Page 23 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.75 Page 24 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.76 Page 25 of 49



                                                        Attachment 3
                                                        Page 3 of 4




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.77 Page 26 of 49



                                                        Attachment 3
                                                        Page 4 of 4




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.78 Page 27 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.79 Page 28 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.80 Page 29 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.81 Page 30 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.82 Page 31 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.83 Page 32 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.84 Page 33 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.85 Page 34 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.86 Page 35 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.87 Page 36 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.88 Page 37 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.89 Page 38 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.90 Page 39 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.91 Page 40 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.92 Page 41 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.93 Page 42 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.94 Page 43 of 49




                                                        Attachment 7
                                                        Page 1 of 3




     (b) (4), (b) (7)(C)




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.95 Page 44 of 49



                                                        Atttachment 7
                                                        Page 2 of 3




    (b) (4)


                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.96 Page 45 of 49



                                                        Atttachment 7
                                                        Page 3 of 3




    (b) (4)


                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.97 Page 46 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.98 Page 47 of 49



                                                        Attachment 8
                                                        Page 2 of 4




                          TVA RESTRICTED INFORMATION
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.99 Page 48 of 49
Case 3:19-cv-01635-JLS-MSB Document 1-2 Filed 08/29/19 PageID.100 Page 49 of 49
